DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, filed 7/20/2022, have overcome the rejections of claims under 35 U.S.C. 102(b) due to amending the claims to remove the indefiniteness.
The rejection of Claims under 1-10 and 13 under 35 U.S.C. 103 as being unpatentable over Liu as evidenced by Smook and Kolari et al, and the rejection of Claims 11, 14 and 15 under 35 U.S.C. 103 as being unpatentable over Liu and further in view of Robertson et al are maintained, but have been modified to address the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-10, 12-13, 16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 4617328) as evidenced by Smook, (Handbook for Pulp and Paper Technologists) and Kolari et al, “Colored moderately thermophilic bacteria in paper-machine biofilms”, which was submitted in an Information Disclosure Statement filed 12/20/2021.
Claims 1-2 and 12: Liu discloses effective biocidal agents for the protection of cellulosic fibers, the biocidal agents having the formula:
 
    PNG
    media_image1.png
    174
    277
    media_image1.png
    Greyscale
, wherein Y is hydrogen, C-1 – C4 alkyl or halogen; R1 and R2 are independently hydrogen or methyl and n is 1 or 2.  The term “halogen” includes chloro, bromo, iodo and fluoro.  Preferred compounds include those in which Y is preferably located in the para position to the sulfonyl moiety, preferably p-methyl, p-chloro or hydrogen and is (Abs; col 3, lines 39-57).  
Liu discloses treating cellulosic fibers by brushing, dipping or spraying, but does not disclose administering the compound to an aqueous environment of  an industrial manufacturing process comprising a cellulosic fiber material (col 11, lines 40-45).  However, it is well known in the papermaking art to include slimicides to control slime growth and other microorganisms as common additives to papermaking stock, which typically comprises cellulosic fiber material in an aqueous environment (for evidence, see Smook, pp 4, 207-208 and 220, Table 15-1).
Therefore, it would have been obvious to one of ordinary skill ion the art to administer the biocidal agent of Liu to an aqueous papermaking stock comprising cellulose fibers as a typical addition point for slimicides to control slime growth and other microorganisms in the process.
Liu also does not disclose the temperature of the aqueous papermaking stock.  However, it is also known in the art that wet end temperature on papermaking machines producing various types of paper product range from greater than 40 °C to greater than 50 °C (see Kolari et al, p 226, Table 1 for evidence).  Therefore, an aqueous environment having a claimed temperature would have been obvious as a typical temperature encountered in papermaking.
The biocidal agent of Liu where R1 and R2 are hydrogen overlays the claimed compound of formula (I) where A is 2-propenenitrile and one or more of R1, R2 and R3 is/are hydrogen, the rest being alkyl or halogen.
Claims 4 and 5: The compound of Liu when Y is hydrogen becomes 3-Phenylsulfonyl-2-propenenitrile.  Where Y is methyl and n=2, the compound of Liu can be any of 3-[(2,4-dimethylphenyl)sulphonyl]-2-propenenitrile, 3-[(3,4-dimethyl- 25phenyl)sulphonyl]2-propenenitrile or 3-(3,5-dimethylphenyl)sulphonyl-2-propenenitrile.
The compound of Liu when Y is p-fluoro and n=1 is 3-[(4- fluorophenyl)sulphonyl]-2-propenenitrile.
Claims 6-7 and 18-21: Liu discloses that, for treatment of plastics or films or products made therefrom, the compound is used in an amount from 0.001 to 2% (10 to 20,000 ppm) by weight of the composition (col 11, lines 3-8), and that for treatment of cellulosic fibers, the compound is used in an amount similar to that utilized for plastics and polymers (col 11, lines 40-45).  Therefore, administering a claimed amount of the compound to the papermaking stock would have been obvious to one of ordinary skill in the art absent convincing evidence of unexpected results commensurate in scope with the claims.
Alternatively, one of ordinary skill in the art would determine the effective amount of biocidal agent to administer by routine experimentation to achieve desired protection against microorganisms.
Claims 8 and 16: Bacteria found in paper mills include Deinococcus grandis, Meiothermus silvanus, etc. (for evidence, see Kolari et al, Abstract and Introduction).
Claims 9 and 22: Papermaking stock is an aqueous environment that typically comprises cellulosic fibers (including lignin and hemicellulose) and water (for evidence, see Smook, p 4, left column, pp 4-6, section 1.6 and 207-208,  section 13.3.  Most cellulose fibers contain lignin, thus are lignocellulosic fibers.  Starch, mineral filler particles (e.g.-clay, talc, TiO2), coating minerals (e.g.-clay) and slimicides to control slime growth and other microorganisms are common additives to papermaking stock (for evidence, see Smook, p 220, 1st two paragraphs and Table 15-1). 
Claim 10: Paper, board, pulp, tissue, non-woven and/or moulded products would have been obvious as typical products manufactured from cellulose fibers in papermaking processes.
Claims 13 and 23: Liu is silent regarding the frequency of administration of the biocidal agents.  However, absent convincing evidence of unexpected results commensurate in scope with the claims, it is within the skill of one of ordinary skill in the art to determine a frequency and amount of biocidal agents administered to the aqueous environment to obtain the desired protection against microorganisms.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Robertson et al (US 5324432).
Claim 14:  Liu does not disclose using the biocidal agents in combination with other biocidal or antimicrobial agents.  However, Robertson et al teaches that the presence of microorganisms in pulp and paper mills adversely affects the finished products (col 1, lines 18-21).  Robertson et al also teaches that a group of filamentous bacteria have a sheath that protects them from antimicrobial agents, and the filamentous bacteria are found as a major portion of the matrix in 85% of paper machine deposit samples for alkaline mills. (col 2, lines 19-37).  To kill the filamentous bacteria, Robertson et al discloses adding an enzyme that cleaves holes in the protective sheath around the filamentous microorganisms that allows penetration of the biocide into the cells of the filamentous microorganisms (col 3, lines 13-22).  Suitable biocides that kill the filamentous microorganisms include chlorine and peroxide as well as mixtures of biocides (col 3, lines 23-41).  The method includes adding approximately 0.5 to 500 ppm of the biocide to the aqueous system (col 4, lines 8-10 and 30-35, Claims 1, 2, 4, 6, 8, 10-11, 13-14 and 16).
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to add a combination including the biocide of Liu and the enzyme and chlorine (reads on active chlorine) and/or peroxide of Robertson et al to the aqueous papermaking stock with a reasonable expectation of success in further inhibiting and controlling the amount of slime and microorganisms in the stock.
Claims 11 and 15: Administering the biocidal agents of Liu to an aqueous environment comprising a claimed amount of active chlorine and/or peroxide according to the process of Robertson et al would have been an obvious embodiment.

Claims 1, 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Richter (US 3976668).
Liu does not disclose the claimed compound of Formula I, wherein A is -CHCHCONR5R6 where R5 and R6 are hydrogen atoms.  However, Richter discloses a method of preventing the growth of microorganisms by contacting the microorganisms with a bioactive compound of the formula 


    PNG
    media_image2.png
    126
    372
    media_image2.png
    Greyscale

where R1 is amino, R2 is H or lower alkyl and X is -CN,- CONH2 or -COOR (Abs; col 1, lines 5-10 and 44-68; col 2, lines 1-2).  In disclosed examples, R1 is H or 4-CH3 and R2 is NH2 (col 7, Example VIII).  The disclosed compounds correspond to claimed compounds where one of R1, R2 and R3 is amine, a second one of R1, R2 and R3 is alkyl and the third one of R1, R2 and R3 is H; and A is 2-propenenitrile, 2-propenoic acid or CHCHCONR5R6 where R5 and R6 are hydrogen.
	The compounds of Richter and Liu, and especially those wherein X is -CN or -CONH2 are disclosed for functionally equivalent compounds for controlling the growth of microorganisms.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to use a claimed compound wherein A is CHCHCONR5R6 where R5 and R6 are hydrogen as a biocidal agents for the protection of cellulosic fibers of Liu in view of Richter as a functionally equivalent option, with a reasonable expectation of success in controlling the growth of microorganisms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748